Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 18 April 1820
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 18 April 1820
				
				It is a long time since I wrote you as I have again been very sick and utterly unable to put pen to paper—You may therefore readily imagine that I have nothing to write about any more than yourself as I have had nothing whatever to do with the great world for some time who are kind enough to believe me sick in consequence of the Presidential question—I will acknowledge that it is of a nature to occasion chills and fevers as it is ever varying to aspect and becoming more and more embroullie  every hour—It is now thought that Genl. Jackson will be the really popular Candidate and believed he will succeed—I have always looked forward to a termination of this kind and notwithstanding I may not be believd I have no hesitation in saying that I think however painful the disappointment might prove for a time it would in the end prove a less evil than the situation itself in which no man can possibly enjoy one moment of real happiness as even his best actions are distorted and slandered into the most vicious—To descend from what the world calls a high station is very difficult at least with proper dignity but innumerable instances have occurred and will occur in this Country of the fact and I doubt if one of those who have retired could in any shape be tempted to resume the burthen of honour’s under which they groaned—I write you thus particularly that you may indulge no foolish anticipations upon the subject and particularly to warn you against John’s sanguine expectations which are founded principally on the buoyant hopes of youth and inexperience—We expect Johnson up in a few day’s and I have he will be in the deploring mood—his health I am told is much better. God Bless you
				
					L C A
				
				
			